Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Rodgers cannot be considered prior art as it is related to a in vitro glucose tester. However, this is not persuasive for two reasons. First, the instant claims make no requirement of an in vivo device. Applicant makes various arguments regarding the present biosensor being “implantable” however, the independent claim is not directed to such a structure. Furthermore, even if the claims were directed to an implantable device, that functionality would only be given limited patentable weight as it pertains to the resulting structure of the device. The instant claims are not a method of operation but instead a product and only structural features of the product are given patentable consideration. Although Applicant has included Claim 17 directed to an “implantable biosensor” Applicant provides no persuasive argument to show that Rodgers’ is not capable of being implanted. There is no structural distinction between the instant sensor and Rodgers’ sensor. 

Applicant discusses Rodgers’ intention at length regarding inaccuracy. It is unclear why Rodgers’ inventive advantage would be of consequence in review of structural features which expressly render the instant claims obvious. Rodgers, or any other prior art reference, need not disclose a common advantage with the instant invention in order to render the claims obvious. As such, Applicant’s arguments directed to the instant invention’s problem to be solved vs. Rodgers’ problem to be solved are not persuasive. 

Applicant argues Rodgers has a “completely different set-up” but fails to provide a single deficiency in Rodgers’ structure which is relied upon in the rejection on record. The method of operation of Rodgers vs. the instant invention is not of consequence in the present prosecution of a product claim. 

Applicant then states that Rodgers is not suitable for continuous measurement. This argument is not consequential as it is not related to the product claims at hand. The functionality of intended use of a device is not necessary to read on the instant claims, especially in light of the fact that the claims do not require such function. Applicant’s arguments which are not commensurate with the scope of the claims are not persuasive. 

Applicant argues against Hocevar individually without consideration the combination of references on record. Hocevar’s configuration, deposition technique, or single layer are not relied upon. As clearly set forth in the rejection on record, Hocevar is merely relied upon to teach that manganese oxide is a known mediator material for use with glucose oxidase and as such, would be an obvious modification to Rodgers’ sensor. Applicant has failed to properly rebut this position. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant alleges Hocevar teaches away from the use of manganese oxide as a mediator in Rodgers sensor. There is no support for this allegation. Hocevar contains to disclosure which would imply to a skilled artisan that such a combination would result in an inoperable device or be destructive to the functionality of Rodgers. Hocevar is merely relied upon to teach a known material for use in a known device with a reasonable expectation of success. 

Applicant alleges Hocevar fails to suggest modifying Rodgers to substitute the material for the mediator. However, Rodgers teaches all the structural features of the claims absent the disclosure of manganese oxide as a mediator. Rodgers teaches a separate and distinct mediator from the enzyme layer. Hocevar is simply relied upon to teach the use of manganese oxide as a mediator therefore, a skilled artisan would appreciate known mediator materials for use with glucose oxidase enzymes, including manganese oxide, would be obvious to use in Rodgers’ sensor. Applicant has failed to rebut this position. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 8, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110144915 by Rodgers et al (hereinafter Rodgers) in view of Hocevar et al “Glucose Microbiosensor based on MnO2 and Glucose Oxidase Modified Carbon Fiber Microelectrode” (hereinafter Hocevar). 

Regarding Claim 1, Rodgers discloses a glucose biosensor (Fig. 2) comprising a substrate (205 Fig. 2 [0032] teaching the claimed “comprising a substrate”), a working electrode (212 Fig. 2 [0036] teaching the claimed “a working electrode comprising an electrically conductive pad”), a mediator layer (222 Fig. 2 [0039] teaching the claimed “a mediator layer on and in conductive contact with the working electrode”), and an enzyme layer comprising glucose oxidase (224 Fig. 2 [0040], [0042] teaching the claimed “an enzyme layer in diffusion-enabling contact with said mediator layer, the enzyme comprising a glucose oxidase, the mediator layer being separate from the enzyme layer”). 

	Rodgers is silent as to the deposition of the mediator layer and fails to disclose the mediator is formed of manganese or manganese oxide. 

	However, Hocevar discloses electro-chemically deposited manganese oxide may be used as a mediator in combination with glucose oxidase enzyme in a glucose detecting biosensor and use thereof is routine and conventional in the art (Introduction Para 4 teaching the claimed “electro-deposited, comprising manganese or MnO2”).

Therefore, as Hocevar disclose use of glucose oxidase as an enzyme and electro-chemically deposited manganese oxide as a mediator in a glucose biosensor device, it would have been obvious to substitute Rodgers’ mediator material for manganese oxide, as taught by Hocevar, with the reasonable expectation of success in operation as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 2, modified Rodgers discloses manganese dioxide as the mediator, thereby necessarily being capable of the claimed “wherein said electrocatalytic agent is an agent catalyzing at least one electrochemical reaction by decreasing the overpotential required for said electrochemical reaction to occur and/or by increasing the rate at which said electrochemical reaction occurs” functionality. See MPEP 2114. 

Regarding Claim 3, modified Rodgers renders obvious the use of manganese oxide as the mediator (Hocevar Introduction Para 4 teaching the claimed “wherein said mediator layer consists of manganese and/or MnO2”). 

Regarding Claim 4, modified Rodgers discloses a plurality of conductive segments constituting the working electrode (Fig. 2 for example teaching the claimed “wherein said working electrode comprises a multiplicity of electrically conductive pads, of which at least one is in conductive contact with a mediator layer being in diffusion-enabling contact with an enzyme layer”).  
 
Regarding Claim 5, modified Rodgers discloses a counter electrode (214 Fig. 2 and [0036] teaching the claimed “wherein said biosensor further comprises a counter electrode”). 
 
Regarding Claim 6, modified Rodgers discloses a references electrode (Rodgers 210 Fig. 2 [0036] teaching the claimed “wherein said biosensor comprises a layer of reference material”). 
 
Regarding Claim 8, modified Rodgers discloses glucose oxidase as the enzyme, thereby disclosing an enzyme which produces peroxide in the presence of the glucose analyte ([0042] teaching the claimed “wherein said enzyme layer comprises an enzyme producing a peroxide in the presence of an analyte”).  
 
Regarding Claim 9, modified Rodgers discloses the analyte of the biosensor may be glucose ([0043] teaching the claimed “wherein said analyte is glucose”).  
 
Regarding Claim 17, the functionality of the claim provides no structure to the device. Modified Rodgers discloses a structurally indistinct device, thereby is it necessarily capable of being implanted, i.e. the claimed functionality of Claim 17, teaching “wherein said biosensor is an implantable biosensor”. See MPEP 2114.  
Regarding Claim 18, modified Rodgers renders obvious the use of manganese oxide as the mediator (Hocevar Introduction Para 4 teaching the claimed teaching the claimed “wherein said mediator layer consists of MnO2”). 

Regarding Claim 19, Modified Rodgers discloses the mediator layer separates the enzyme from the working electrode (Rodgers Fig. 2 teaching the claimed “wherein the mediator layer separates the enzyme layer from the working electrode”). 

Regarding Claim 20, Modified Rodgers discloses the enzyme is deposited on the mediator (Rodgers Fig. 2 teaching the claimed “whereint he separate enzyme layer is deposited on the mediator layer”). 

Regarding Claim 22, Modified Rodgers discloses an outermost layer (236 Fig.2) formed of polyester ([0047]). As disclosed in the instant specification, any material is “biocompatible” when it is inert or doesn’t induce a biological response (instant [0018]). Polyester is an inert biocompatible material, thereby reading on the claimed “further comprising an outmost layer comprising a biocompatible layer”. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Hocevar as applied to claim 6 above, and further in view of US 6071391 by Gotoh et al (hereinafter Gotoh).

Regarding Claim 7, modified Rodgers discloses the limitations of Claim 6 but is silent as to the reference electrode material. 

However, Gotoh discloses silver is conventionally used to form reference electrodes in glucose biosensors (Col 3 L 50-65 teaching the claimed “wherein said reference material comprises silver”).  

Therefore, it would have been obvious to a skilled artisan to use silver to form the reference electrode disclosed by Rodgers, as taught by Gotoh, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Hocevar, and further in view of US 20100331728 by Zhang et al (hereinafter Zhang). 

Regarding Claim 21, modified Rodgers fails to disclose a membrane.  

However, Zhang discloses a glucose in vitro sensor comprising a membrane disposed over the electrode structure so as to function as a diffusion-limiting barrier to reduce the rate of mass transport of analyte into the working electrode region ([0288] teaching the claimed “further comprising a diffusion membrane separating the working electrode, the mediator layer, and the diffusion membrane from an analysis fluid”).

Therefore, it would have been obvious to a skilled artisan to add a membrane to the sensor disclosed by Rodgers, as taught by Zhang in order to reduce the rate of analyte mass transport into the electrode region. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721